Title: To Thomas Jefferson from Robert Andrews, 4 April 1781
From: Andrews, Robert
To: Jefferson, Thomas



Sir
Wmsburg April 4. 1781

Your Favour of the 31st. Ult., addressed to Mr. Madison and myself, I received yesterday, and shall be prepared to enter on the Business you have been pleased to propose as soon as the necessary Preliminaries are settled. I think no Objection can be made to your Mode of locating the Boundary, as it is the only one which, without infinite Pains and Trouble, can be in any Degree accurate. Before we set out it will be proper to know at what Time the Commissioners of Pennsylvania will meet us at Pittsburg; and we would request your Excellency to inform President Reid that the Time fixed on by them shall be observed by us.
The Lot having decided that I should go to Philadelphia, I shall have Occasion only for two Horses, and I must depend on the Public for them, having none fit for such a Journey, or which I could venture to deprive my Family of at this Time. Mr. Reade, the Quarter Master at this Post, on being properly authorised will undertake to furnish them.
I am, Sir, with the greatest Respect & Esteem, Your mo. Obedt. & very hble. Servt.,

Robert Andrews

